RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 05a0396p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                       X
                                 Petitioner-Appellant, -
 ROBERT WILLIAM PETTY,
                                                        -
                                                        -
                                                        -
                                                                No. 05-5379
            v.
                                                        ,
                                                         >
 D. L. STINE, Warden,                                   -
                                 Respondent-Appellee. -
                                                       N

                                   Filed: September 19, 2005
                  Before: COLE, ROGERS, and McKEAGUE, Circuit Judges.
                                       _________________
                                            ORDER
                                       _________________
         Robert William Petty, a federal prisoner residing in Kentucky and proceeding pro se, appeals
a district court judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C.
§ 2241. He requests the appointment of an attorney and leave to proceed in forma pauperis. The
case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit.
Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R. App.
P. 34(a).
        Petty was convicted of a firearm offense in violation of 18 U.S.C. § 922(g)(1) and sentenced
to 327 months in prison. In 2005, he filed a § 2241 petition challenging the manner in which the
Bureau of Prisons (“BOP”) calculates good-time credit. He argued that the credit should be awarded
based on the sentence imposed, not the time actually served. Holding that the BOP had correctly
interpreted the relevant statute, 18 U.S.C. § 3624(b), the district court denied relief and dismissed
the petition with prejudice. On appeal, Petty again raises arguments challenging the BOP’s method
of calculating good-time credit.
       “The appellate court renders de novo review of a district court judgment dismissing a habeas
corpus petition filed under 28 U.S.C. § 2241.” Charles v. Chandler, 180 F.3d 753, 755 (6th Cir.
1999).
       We affirm the district court’s judgment. The BOP’s interpretation of the statute is
reasonable. Brown v. Hemingway, No. 02-1948, 2002 WL 31845147, at *1 (6th Cir. Dec. 16, 2002)
(unpublished); see also Williams v. Lamanna, No. 01-3198, 2001 WL 1136069, at *1 (6th Cir. Sept.
19, 2001) (unpublished). For further discussion, see Yi v. Fed. Bureau of Prisons, 412 F.3d 526 (4th
Cir. 2005) (unpublished); O’Donald v. Johns, 402 F.3d 172, 173-74 (3d Cir. 2005); Perez-Olivio
v. Chavez, 394 F.3d 45, 47-54 (1st Cir. 2005); and White v. Scibana, 390 F.3d 997, 999-1003 (7th
Cir. 2004), cert. denied, 125 S. Ct. 2921 (2005) (all upholding the BOP interpretation).



                                                 1
No. 05-5379          Petty v. Stine                                                          Page 2


       Accordingly, the district court’s judgment is affirmed. The motion to proceed in forma
pauperis is granted for the limited purpose of this appeal, and the motion for an attorney denied as
moot. Rule 34(j)(2)(C), Rules of the Sixth Circuit.
                                          ENTERED BY ORDER OF THE COURT


                                                     /s/ Leonard Green
                                                             Clerk